9 F.3d 1554
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alan Dale GOEAS, Defendant-Appellant.
No. 92-10718.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 24, 1993.*Decided Oct. 25, 1993.

Before:  CHOY, GOODWIN and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Alan Dale Goeas appeals his convictions following jury trial on charges of being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1).   Goeas contends that the district court erred when it denied his pretrial motion to suppress evidence of the weapon and ammunition.   We affirm.


3
Goeas was not lawfully on a former girlfriend's premises when he hid the evidence which he sought to suppress.   He therefore had no reasonable expectation of privacy in the location and had no standing to raise the suppression issue.   See Rakas v. Illinois, 439 U.S. 128, 148.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3